Citation Nr: 0029127	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.

A hearing was held before the Board sitting in St. 
Petersburg, Florida, in August, 1999.  The undersigned 
Veterans Law Judge was designated by the Chairman of the 
Board to conduct such a hearing.  A transcript of the hearing 
testimony has been associated with the claims file.  Further, 
in December 1999, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has a single service connected disability 
rating for a gastrointestinal disorder evaluated at 60 
percent disabling.

3.  The veteran essentially has not worked full-time since 
1976, when he retired, and has a 4th grade education.  He has 
experience in civil engineering, and as a laborer.

4.  The veteran's single service-connected disability does 
not render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 

CONCLUSION OF LAW

The criteria for the assignment of a total rating by reason 
of individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. § 1155, (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (1999).

In this case, the veteran does have a single disability rated 
at 60 percent.  Specifically, he has a gastrointestinal 
disorder currently evaluated at 60 percent disabling.  
However, a single rating of 60 percent for a service-
connected disability is not the end of the inquiry.  The 
threshold question is whether the service-connected 
disability is sufficient, in and of itself, to render the 
veteran unable to secure or follow a substantially gainful 
employment.  

In support of his claim, the veteran submitted a written 
statement from his private treating physician that the 
veteran was disabled due to his gastrointestinal complaints.  
The physician noted chronic pain syndrome, chronic diarrhea, 
and weight fluctuation and related that the veteran had 
undergone gastrointestinal surgery in the early 1960s.  The 
private physician reported findings consistent with dumping 
syndrome and lactose intolerance, abdominal bloating, and 
diarrhea.  He noted that it rendered the veteran somewhat 
incapacitated and unable to maintain a job for more than 
three to four hours due to the need to go to the bathroom.  

While the statement is compelling, it appears that some of 
the premises relied upon by the veteran's physician are not 
supported by the record.  For example, although the veteran 
has reported weight fluctuation, the evidence shows that his 
weight has been relatively stable for a number of years.  
Specifically, in a September 1992 VA examination, he weighed 
159 lbs.; in an outpatient treatment note dated in May 1997, 
he weighed 158 lbs. (72 kgs.).  Outpatient treatment records 
show his weight as low as 152 lbs. (July 1995) and as high as 
166 lbs. (in January 1997).  However, the Board notes that 
the veteran related that he had gained weight when he reduced 
his smoking around 1995.  Accordingly, although the veteran's 
weight has fluctuated some, his weight appears to be fairly 
stable over the course of several years and, to the extent 
there was a change, it was a weight gain related to smoking 
cessation.  

Further, the private physician did not address any of the 
veteran's several nonservice-connected disabilities in his 
evaluation.  For example, the medical evidence shows 
treatment for a variety of medical conditions, including 
chronic obstructive pulmonary disease (COPD) with the use of 
an inhaler (described by one examiner as very severe lung 
disease), hypertension, transient ischemic attacks (TIAs), B-
12 deficiency, and gout.  Further, outpatient treatment 
records make little to no mention of the veteran's 
gastrointestinal disorder but rather focus primarily on his 
lung condition and his desire to stop smoking and to be more 
compliant with the inhaler, and also on the problems with 
gout.  More recent treatment records show that the veteran 
underwent an upper GI series in April 2000, which revealed no 
hiatal hernia, no gastroesophageal reflux, no defined gastric 
mass, no gastric ulcer, no anastomotic ulcer, and a normal 
small bowel.  There was retained gastric debris which 
compromised mass lesion evaluation.

In a hearing before the Board in August 1999, the veteran 
testified that he experienced problems with his stomach as 
soon as he ate.  He related he stayed away from food if he 
wanted to get anything done but otherwise suffered the 
consequences.  He reported that he retired in 1976 and had 
flexibility in his schedule at work as far as taking days off 
due to his disability.  He reflected that the doctor had 
never raised the issue of whether anything but his 
gastrointestinal disorder was the reason that he was 
unemployable.  He asserted that hypertension and other 
medical conditions were not the reason that he was 
unemployable.  He noted that he had worked as a laborer at a 
mobile home park for a period of time after he retired but 
had a hard time putting in a full day.  He was on a special 
diet, related that his weight fluctuated from week to week, 
he was losing body fat, and that the symptoms could not be 
corrected.

In a May 2000 VA examination report, the veteran complained 
of nausea, vomiting, frequent diarrhea, crampy abdominal 
pain, bloating, on and off weight loss, and decreased 
appetite.  Physical examination revealed that he was well-
nourished without any obvious distress.  Chest was clear, 
skin showed no pallor, bowel sounds were positive, and stool 
was guaiac negative.  Hemoglobin and hematocrit were reported 
at 14.4 (normal 14-17) and 42 (normal 39-50), respectively.  
The examiner remarked that the upper GI showed no active 
ulcer.  The clinical assessment was stable peptic ulcer 
disease, and chronic diarrhea likely secondary to dumping 
syndrome.  

The examiner opined that the veteran's gastrointestinal 
disorder would cause limitations in his lifestyle and, to 
some extent, in his industrial impairment but noted that the 
veteran had similar symptoms from 1962 (the time of abdominal 
surgery) until his retirement in 1976.  The examiner also 
noted multiple other nonservice-connected disabilities, 
including memory loss, gout, hypertension, COPD, TIAs, 
pancreatic insufficiency, hernia repair, and hemorrhoids 
which, together with his gastrointestinal disorder, could 
further augment his extent of functioning and industrial 
impairment.  The examiner noted the private physician's 
opinion and concluded that the veteran definitely would have 
impairment in his industrial productivity due to his 
gastrointestinal disorder; however, noted that the veteran 
had similar symptoms while he was employed.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disability, as well as all applicable regulations, the Board 
finds the evidence does not demonstrate that his service-
connected disability is sufficient to render it impossible 
for the average person or for the veteran individually to 
secure and follow any substantially gainful occupation.  In 
evaluating the veteran's claim, the Board stresses that only 
disabilities stemming from the service-connected condition, 
namely a gastrointestinal disability, may be considered.  The 
Board also notes that the veteran has multiple medical 
problems, which are not shown to be related to his service 
connected disability or otherwise service connected at this 
time.  

In this case, although the veteran clearly has some level 
gastrointestinal impairment, the clinical evidence of record 
suggests that the worsening of the veteran's multiple 
nonservice-connected disabilities is the primary reason he is 
unable to work. Significantly, the veteran has been retired 
since 1976 and experienced the same symptoms during his many 
years of full-time employment.  Further, recent medical 
evidence reflects that his gastrointestinal disorder is 
currently stable.  Moreover, outpatient treatment records 
show treatment for a variety of nonservice-connected 
disorders but make little to no mention of his 
gastrointestinal disability.  The nonservice-connected 
disabilities form the basis for all or nearly all his medical 
treatment.  In addition, although the veteran reported 
significant problems with his gastrointestinal disorder, the 
most recent VA examination showed that the disorder was 
stable.  Thus, it is the Board's determination that the 
veteran is not precluded from performing a substantially 
gainful occupation as a result of his service-connected 
gastrointestinal disability.  Accordingly, entitlement to a 
total disability rating based on individual unemployability 
is not warranted. 

Finally, the Board has carefully considered the report of the 
veteran's private treating physician in support of the 
veteran's claim.  However, the Board observes that his 
opinion is not necessarily dispositive of the Board's 
inquiry.  Harder v. Brown, 5 Vet. App. 183, 188 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  In this 
instance, the Board specifically accords more probative 
weight to the most recent VA examination, which related that 
the veteran's symptoms had essentially not changed since his 
retirement from full-time employment and noted the impact of 
several nonservice-connected disabilities on his 
unemployability.  The Board makes this finding on the bases 
that the VA examiner had the veteran's claims file for review 
prior to the examination, the examination is more detailed in 
its findings than the report of the veteran's private 
physician, and the VA examiner focused upon the critical 
inquiry of this appeal; that is, whether the veteran's 
unemployability was the result of his service-connected 
disability.

The fact that the veteran is unemployed is not enough.  The 
question is whether his service-connected disorder, without 
regard to any nonservice-connected disorders or advancing 
age, make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
He has not presented, nor has the Board found, circumstances 
that place this veteran in a different position than other 
veteran's rated 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (1999); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The veteran's gastrointestinal disability is 
not, in the Board's determination, so severely disabling as 
to render him or the average person similarly situated unable 
to secure and follow substantially gainful employment, nor 
does the evidence of record reflect that this condition would 
render him individually unable to follow a substantially 
gainful occupation.  

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Here, the 
Board finds the evidence in its entirety does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards.  Considering only the single service-connected 
disorder, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.


ORDER

The claim for entitlement to total disability evaluation 
based on individual unemployability due to a service-
connected disability is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 

